Fourth Court of Appeals
                                        San Antonio, Texas
                                              January 18, 2019

                                            No. 04-19-00022-CV

                            IN RE CYNTHIA CADWALLADER OCHSE

                                     Original Mandamus Proceeding1

                                                   ORDER


Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

       On January 11, 2019, relator filed a petition for writ of mandamus complaining of a
ruling made from the bench by the Honorable Renee Yanta. Although relator identified the
Honorable Michael Mery as respondent, the correct respondent would have been Judge Yanta.
However, Judge Yanta is no longer the presiding judge of the 150th Judicial District Court of
Bexar County, Texas. When one named in her official capacity as a party to an original
proceeding no longer holds the office, abatement is required to allow that party’s successor to
“reconsider the original party’s decision.” See TEX. R. APP. P. 7.2(b).

        Accordingly, we ORDER the substitution of Judge Monique Diaz as respondent in this
original proceeding, see TEX. R. APP. P. 7(a), and ABATE the case for 60 days from the date of
this order. During the period of abatement, relator shall present to Judge Diaz each issue made
the subject of the pending petition for writ of mandamus and obtain a ruling on each.

        Relator is further ORDERED to file in this court either an amended petition and appendix
or the appropriate motion to dismiss this mandamus proceeding no later than 15 days following
Judge Diaz’ ruling.


           It is so ORDERED on January 18, 2019.



1
 This proceeding arises out of Cause No. 2018-CI-05727, styled William W. Ochse, IV and Chloe Ochse Seiler v.
William W. Ochse, III Individually and as Trustee of the William W. Ochse, III Family 2008 Trust, pending in the
37th Judicial District Court, Bexar County. The ruling complained of in this original proceeding was made from the
bench by the Honorable Renee Yanta, former presiding judge of the 150th Judicial District Court, Bexar County,
Texas.
                                             PER CURIAM



ATTESTED TO: _____________________________
             Keith E. Hottle,
             Clerk of Court